Garrison, Y. C.
(after stating facts).
I am of opinion that this court is without jurisdiction to make the order prayed for in this proceeding.
It will he observed that the statute provides that
“if any person shall refuse to be sworn or affirmed * * * the court of chancery may, on report by the receiver, commit such person to prison, there to remain until he shall submit himself to be examined, and pay all the costs of the proceedings against him.”
While this proceeding is not exactly in conformity with, the statute, I am of opinion that it is sufficiently so to raise the question whether, under this act and the proceedings in this case, the person named may, by the order of this court, be ordered to bo committed to prison, &c.
Without considering the constitutionality of the seventy-first section of the Corporation act, which is quoted in full in the above statement of facts, it is clear that the power thereby vested in the receiver is not and cannot be any broader than the analogous power vested in the courts of the highest primary jurisdiction in the state.
The process to compel the attendance of witnesses in those courts is ineffectual unless served upon the person within the territorial limits of the state. State v. Trumbull, 4 N. J. Law (1 South.) 139.
I cannot perceive how the process which the receiver may issue under the cited section of the Corporation act can have any other or greater effect than ihe similar process of the courts just adverted to.
Since the summons, notice or subpoena issued by the receiver in this suit ivas not served within the territorial limits of this state, this court is without the power to commit the person upon whom the same was served outside of the territorial limits of this jurisdiction.
*283This determination rests upon such elemental principles of our law that I deem it unnecessary to cite authorities or precedents, or to indulge in further reasoning concerning the situation.
The prayer of the petition will be denied.